DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A piston, comprising:
a skirt having an upper body portion; and
a crown formed on the upper body portion by an additive manufacturing process, the crown including an outer air gap formed entirely within an outer wall of the crown and an enclosed central air gap defined between the skirt and an outer surface of a central wall of the crown.”

The underlined limitations are shown in Fig. 3, Part 72 is a portion of a skirt Part 56, Part 84 and Part 64 are the upper surface of a central wall of a crown Part 54, and enclosed air gap is defined between a skirt portion and a crown portion.

After reviewing the claimed language, the Remark and the specification, the examiner considered Jarrett (US2008/0041333 A1) is still the closest reference to teach the claimed invention.  In Jarrett, the references teaches a piston crown (Jarrett, Fig. 2A, Part 115), an outer air gap (Jarrett, Fig. 2A, Part 132) and a central air gap (Jarrett, Fig. 2A, Part 130).  However, the location of the central air gap is between an upper portion and a lower portion of the crown (Jarrett, Fig. 2A), which is not between a crown portion and a skirt portion (Jarrett, Fig. 2A, Part 135 is the skirt portion which is surrounding a portion of the upper portion of the upper crown Part 120).  Therefore, the reference would fail to teach “an enclosed central air gap defined between the skirt and an outer surface of a central wall of the crown.”  The examiner can interpret the lower portion of the crown Part 120 and Part 135 are a combination of a skirt, then the reference can teach “an enclosed central air gap defined between the skirt and an outer surface of a central wall of the crown” under the broadest reasonable interpretation.  However, the alternating interpretation would fail teach the limitation “the crown including an outer air gap formed entirely within an outer wall of the crown” because Part 132 would be formed between a crown portion and a skirt portion.  Therefore, both interpretations would fail to teach all the required limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claims 11 and 19 are allowed based on at least the same reasons as Claim 1.  Claims 2-10, 12-18, 20 area allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747